EXHIBIT 10.20

 

EMPLOYMENT AGREEMENT

 

THIS EMPLOYMENT AGREEMENT (the "Agreement") is effective as of September 1,
2001, (the "Effective Date), by and between SANTA BARBARA RESTAURANT GROUP,
INC., a Delaware corporation (the "Company"), and THEODORE ABAJIAN (the
"Employee"). In consideration of the mutual covenants and agreements set forth
herein, the parties agree as follows:

 

1.             Employment and Duties.  Subject to the terms and conditions of
this Agreement, the Company employs the Employee to serve in an executive and
managerial capacity as President and Chief Executive Officer (or such other
title as the Company may designate), and the Employee accepts such employment
and agrees to perform such reasonable responsibilities and duties commensurate
with the aforesaid positions as directed by the Company's Board of Directors, or
as set forth in the Articles of Incorporation and the Bylaws of the Company.

 

2.             Term.  The term of this Agreement shall commence on the Effective
Date and shall continue for a period of three (3) years ending September 1,
2004, subject to prior termination as set forth in Section 7, below (the
"Term").  The Term may be extended at any time upon mutual written agreement of
the parties.

 

3.             Salary.  During the Term, the Company shall pay the Employee a
minimum base annual salary, before deducting all applicable withholdings, of
$210,000 per year, payable at the times and in the manner dictated by the
Company’s standard payroll policies. Such minimum base annual salary may be
periodically reviewed and increased at the discretion of the Compensation
Committee of the Board of Directors to reflect, among other matters, cost of
living increases and performance results.

 

4.             Other Compensation and Fringe Benefits.  In addition to any
executive bonus, pension, deferred compensation and stock option plans which the
Company may from time to time make available to the employee upon mutual
agreement, the Employee shall be entitled to the following:

 

(a)           The standard Company benefits enjoyed by the Company’s other top
executives.

 

(b)           Payment by the Company of the Employee’s initiation and membership
dues in all social and/or recreational clubs as deemed necessary and appropriate
by the Employee to maintain various business relationships on behalf of the
Company; provided, however, that the Company shall not be obligated to pay for
any of the Employee’s personal purchases and expenses at such club.

 


(c)           Provision by the Company during the Term and any extensions
thereof to the Employee and his dependents of medical and other insurance
coverage including reimbursement of out-of-pocket medical, dental and vision
care expenses subject to an annual maximum reimbursement of $10,000.

 

(d)           Provision by the Company of supplemental disability insurance
sufficient to provide two-thirds of the Employee’s pre-disability minimum base
annual salary for a period of two years.

 

(e)           An annual bonus subject to the discretion of the Compensation
Committee of the Board of Directors.

 

The Company shall deduct from all compensation payable under this Agreement to
the Employee any taxes or withholdings the Company is required to deduct
pursuant to state and federal laws or by mutual agreement between the parties

 

5.             Vacation.  For and during each year of the Term and any
extensions thereof, the Employee shall be entitled to reasonable paid vacation
periods consistent with his positions with the Company.  In addition, the
Employee shall be entitled to such holidays consistent with the Company’s
standard policies or as the Company’s Board of Directors may approve.

 

6.             Expense Reimbursement.  In addition to the compensation and
benefits provided herein, the Company shall, upon receipt of appropriate
documentation, reimburse the Employee each month for his reasonable travel,
lodging, entertainment, promotion and other ordinary and necessary business
expenses.

 

7.             Termination.

 

(a)           For Cause.  The Company may terminate this Agreement immediately
for cause upon written notice to the Employee, in which event the Company shall
be obligated to pay the Employee that portion of the minimum base annual salary
due him through the date of termination.  Cause shall be limited to (i) the
failure to perform duties consistent with a commercially reasonable standard of
care; (ii) the willful neglect of duties; (iii) criminal or other illegal
activities involving dishonesty; or (iv) a material breach of this Agreement.

 

(b)           Without Cause. Either party may terminate this Agreement
immediately without cause by giving written notice to the other. If the Company
terminates under this Section 7(b), then it shall be obligated to payto
theEmployee  the Employee’s minimum base annual salary in effect as of the date
of termination multiplied by the number two.  Such payment shall be made in a
lump sum on or before the fifth day following the date of termination, or as
otherwise directed by the Employee. In addition, if the Company terminates under
this Section 7(b), the Company shall maintain in full force and effect for the
continued benefit of the Employee for one year, all employee benefit plans
(except for the Company's stock option plans) and programs in which the Employee
was entitled to participate immediately prior to the date of termination,
provided that the Employee's continued participation is possible under the
general terms and provisions of such plans and programs. In the event that the
Employee’s participation in any such plan or program is prohibited, the Company
shall, at its expense, arrange to provide the Employee with benefits
substantially similar to those which the Employee would otherwise have been
entitled to receive under such plans and programs from which his continued
participation is prohibited. If the Employee terminates under this Section 7(b),
then the Company shall only be obligated to pay the Employee the minimum annual
base salary due him through the date of termination.

 


(c)           Disability.  If the Employee fails to perform his duties hereunder
on account of illness or other incapacity for a period of nine consecutive
months, then the Company shall have the right upon written notice to the
Employee to terminate this Agreement without further obligation by paying the
Employee the minimum base annual salary, without offset, for the remainder of
the Term in a lump sum or as otherwise directed by the Employee.

 

(d)           Death.  If the Employee dies during the Term, then this Agreement
shall terminate immediately and the Employee’s legal representatives shall be
entitled to receive the minimum annual base salary for the remainder of the Term
in a lump sum or as otherwise directed by the Employee’s legal representative.

 

(e)           Mitigation.  The Employee shall not be required to mitigate the
amount of any payment provided for in this Section 7 by seeking other employment
or otherwise, nor shall any compensation or other payments received by the
Employee after the date of termination reduce any payments due under this
Section 7.

 

(f)            Effect of Termination.  Termination for any reason or for no
reason shall not constitute a waiver of the Company’s rights under this
Agreement nor a release of the Employee from any obligation hereunder except his
obligation to perform his day-to-day duties as an employee.

 

8.             Severance Payment.

 

(a)           The Employee may terminate his employment hereunder for “Good
Reason,” which for purposes of this Agreement shall mean a “change in control of
the Company.”  A “change in control of the Company,” for purposes of this
Agreement, shall be deemed to have occurred if (i) there shall be consummated,
except as herein provided (x) any consolidation or merger of the Company other
than a consolidation or merger of the Company in which the holders of the
Company’s Common Stock immediately prior to the merger own more than 50% of the
voting securities of the surviving corporation immediately after the merger, or
(y) any sale, lease exchange or other transfer (in one transaction or a series
of related transactions) of all, of substantially all, of the assets of the
Company, or (ii) the stockholders of the Company approve any plan or proposal
for the liquidation or dissolution of the Company, or (iii) any “person” (such
as that term is used in Sections 13(d) and 14(d) of the Securities Exchange Act
of 1934 (the “Exchange Act”)), other than the Company or any “person” who, on
the date hereof, is a director or officer of the Company, is or becomes the
“beneficial owner” (as defined in Rule 13d-3 under the Exchange Act), of
securities of the Company representing 30% or more of the combined voting power
of the Company’s then outstanding securities, or (iv) during any period of two
(2) consecutive years during the Term or any extensions thereof, individuals,
who, at the beginning of such period, constitute the Board of Directors, cease
for any reason to constitute at least a majority thereof, unless the election of
each director who was not a director at the beginning of such period has been
approved in advance by directors representing at least two-thirds of the
directors then in office who were directors at the beginning of the period. 
Notwithstanding anything in this Agreement to the contrary, a “change in control
of the Company” shall not have occurred if officers and/or directors (or
affiliated entities thereof) of the Company at the time of a transaction
described under item (i), (ii) or (iii) above own, immediately after such
transaction, 15% or more of the entity acquiring the stock or assets of the
Company as provided above.

 


(b)           If the Employee terminates his employment for Good Reason, or, if
after a change in control of the Company, the Company shall terminate the
Employee’s employment in breach of this Agreement or pursuant to Section 7(b),
then:

 

i.              The Company shall pay the Employee his minimum base annual
salary due him through the date of termination.

 

ii.             in lieu of any furthersalary and bonus payments or other
payments due to the Employee for periods subsequent to the date of termination,
the Company shall pay, as severance to the Employee, an amount equal to the sum
of (i) the Employee's minimum base annual salary in effect as of the date of
termination multiplied by the number of years (including partial years)
remaining in the Term or the number two (2), whichever is greater, plus (ii), an
annual bonus equal to to 100% of Employee's minimum annual base salary
multiplied by the number of years remaining in the contract for which Employee
has not, as yet, received an annual bonus or the number two (2), whichever is
greater, such payment to be made in a lump sum on or before the fifth day
following the date of termination.

 

iii.            All options granted to the Employee which had not vested as of
the date of termination hereunder shall vest immediately; and

 

iv.            The Company shall maintain in full force and effect, for the
continued benefit of the Employee for the number of years (including partial
years) remaining in the Term, all employee benefit plans and programs in which
the Employee was entitled to participate immediately prior to the date of
termination, provided that the Employee’s continued participation is possible
under the general terms and provisions of such plans and programs.  In the event
that the Employee’s participation in any such plan or program is prohibited, the
Company shall, at its expense, arrange to provide the Employee with benefits
substantially similar to those which the Employee would otherwise have been
entitled to receive under such plans and programs from which his continued
participation is prohibited.

 


(c)           For purposes of this Section 8 and Section 7 hereof, the Employee
shall not be required to mitigate the amount of any payment provided for in
Sections 7 and 8 by seeking other employment or otherwise, nor shall any
compensation or other payments received by the Employee after the date of
termination reduce any payments due under such Sections.

 

9.             Indemnification for Taxes.  The Company shall indemnify Employee
for any and all taxes, penalties, additions to tax and interest on tax
deficiencies of any kind (collectively, “Taxes”) with respect to any and all
payments and benefits provided by this Agreement or other agreements with
Employee which are subject (if at all) to the excise tax (Excess Tax”) pursuant
to Section 4999 of the Internal Revenue Code of 1986, as amended.  This
indemnification shall extend to any and all Taxes with respect to any and all
reimbursements hereunder such that, on a net-after-tax basis, Employee is in the
same position that Employee would have been in if no payments made by Company to
Employee had been subject to the Excise Tax (and, therefore, no indemnification
payments hereunder had been necessary).

 

10.           Non-Delegation of Employee’s Rights.  The obligations, rights and
benefits of the Employee hereunder are personal and may not be delegated,
assigned or transferred in any manner whatsoever, nor are such obligations,
rights or benefits subject to involuntary alienation, assignment or transfer.

 

11.           Confidential Information.  The Employee acknowledges that in his
capacity as an employee of the Company he will occupy a position of trust and
confidence and he further acknowledges that he will have access to and learn
substantial information about the Company and its operations that is
confidential or not generally known in the industry including, without
limitation, information that relates to purchasing, sales, customers, marketing,
and the Company’s financial position and financing arrangements.  The Employee
agrees that all such information is proprietary or confidential, or constitutes
trade secrets and is the sole property of the Company.  The Employee will keep
confidential, and will not reproduce, copy or disclose to any other person or
firm, any such information or any documents or information relating to the
Company’s methods, processes, customers, accounts, analyses, systems, charts,
programs, procedures, correspondence or records, or any other documents used or
owned by the Company, nor will the Employee advise, discuss with or in any way
assist any other person, firm or entity in obtaining or learning about any of
the items described in this Section 11.  Accordingly, the Employee agrees that
during the Term and at all times thereafter he will not disclose, or permit or
encourage anyone else to disclose, any such information, nor will he utilize any
such information, either along or with others, outside the scope of his duties
and responsibilities with the Company.

 

12.           Non-Competition During Employment Term.  The Employee agrees that,
during the term and any extensions thereof, he will devote substantially all his
business time and effort, and give undivided loyalty, to the Company.  He will
not engage in any way whatsoever, directly or indirectly, in any business that
is competitive with the Company or its affiliates, nor solicit, or in any other
manner work for or assist any business which is competitive with the Company or
its affiliates.  In addition, during the Term and any extensions thereof, the
Employee will undertake no planning for or organization of any business activity
competitive with the work he performs as an employee of the Company, and the
Employee will not combine or conspire with any other employee of the Company or
any other person for the purpose of organizing any such competitive business
activity.

 


13.           Non-Competition After Employment Term.  The parties acknowledge
that as an executive officer of the Company the Employee will acquire
substantial knowledge and information concerning the business of the Company as
a result of his employment.  The parties further acknowledge that the scope of
business in which the Company is engaged as of the Effective Date is national
and very competitive and one in which few companies can successfully compete. 
Competition by an executive officer such as the Employee in that business after
this Agreement is terminated would severely injure the Company.  Accordingly,
for a period of one year after this Agreement is terminated or the Employee
leaves the employment of the Company for any reason whatsoever, except as
otherwise stated herein below, the Employee agrees (i) not to become an
employee, consultant, advisor, principal, partner or substantial shareholder of
any firm or business that in any way competes with the Company in any of its
presently-existing or then-existing products and markets; and (ii) not to
solicit any person or business that was at the time of such termination and
remains a customer or prospective customer, or an employee of the Company. 
Notwithstanding any of the foregoing provisions to the contrary, the Employee
shall not be subject to the restrictions set forth in this Section 13 under the
following circumstances:

 

(a)           If the Employee’s employment with the Company is terminated by the
Company without cause;

 

(b)           If the Employee’s employment with the Company is terminated as a
result of the Company’s unwillingness to extend the Term of this Agreement; or,

 

(c)           If the Employee leaves the employment of the Company for Good
Reason pursuant to Section 8, above.

 

14.           Return of Company Documents.  Upon termination of this Agreement,
Employee shall return immediately to the Company all records and documents of or
pertaining to the Company and shall not make or retain any copy or extract of
any such record or document.

 

16.           Improvements and Inventions.  Any and all improvements or
inventions, which the Employee may make or participate in during the period of
his employment, shall be the sole and exclusive property of the Company.   The
Employee will, whenever requested by the Company, execute and deliver any and
all documents which the Company shall deem appropriate in order to apply for and
obtain patents for improvements or inventions or in order to assign and convey
to the Company the sole and exclusive right, title and interest in and to such
improvements, inventions, patents or applications.

 


17.           Actions.  The parties agree and acknowledge that the rights
conveyed by this Agreement are of a unique and special nature and that the
Company will not have an adequate remedy at law in the event of a failure by the
Employee to abide by its terms and conditions nor will money damages adequately
compensate for such injury.  It is, therefore, agreed between the parties that,
in the event of a breach by the Employee of any of his obligations contained in
this Agreement, the Company shall have the right, among other rights, to damages
sustained thereby and to obtain an injunction or decree of specific performance
from any court of competent jurisdiction to restrain or compel the Employee to
perform as agreed herein.  The Employee agrees that this Section 17 shall
survive the termination of his employment and he shall be bound by its terms at
all times subsequent to the termination of his employment for so long a period
as Company continues to conduct the same business or businesses as conducted
during the Term or any extensions thereof.  Nothing herein contained shall in
any way limit or exclude any other right granted by law or equity to the
Company.

 

18.           Amendment.  This Agreement contains, and its terms constitute, the
entire agreement of the parties, and it may be amended only by a written
document signed by both parties to this Agreement.

 

19.           Governing Law.  California law shall govern the construction and
enforcement of this Agreement and the parties agree that any litigation
pertaining to this Agreement shall be adjudicated in courts located in
California.  This Agreement supercedes and replaces any prior agreements or
understandings between the parties with respect to the subject matter hereof.

 

20.           Attorneys’ Fees.  If any party finds it necessary to employ legal
counsel or to bring an action at law or other proceedings against the other
party to enforce any of the terms hereof, the party prevailing in any such
action or other proceeding shall be paid by the other party its reasonable
attorneys’ fees as well as court costs, all as determined by the court and not a
jury.

 

21.           Severability.  If any section, subsection or provision hereof is
found for any reason whatsoever, to be invalid or inoperative, that section,
subsection or provision shall be deemed severable and shall not affect the force
and validity of any other provision of this Agreement.  If any covenant herein
is determined by a court to be overly broad thereby making the covenant
unenforceable, the parties agree and it is their desire that such court shall
substitute a reasonable judicially enforceable limitation in place of the
offensive part of the covenant and that as so modified the covenant shall be as
fully enforceable as if set forth herein by the parties themselves in the
modified form.  The covenants of the Employee in this Agreement shall each be
construed as an agreement independent of any other provision in this Agreement,
and the existence of any claim or cause of action of the Employee against the
Company, whether predicated on this Agreement or otherwise, shall not constitute
a defense to the enforcement by the Company of the covenants in this Agreement.

 


22.           Notices.  Any notice, request, or instruction to be given
hereunder shall be in writing and shall be deemed given when personally
delivered or three (3) days after being sent by United States Certified Mail,
postage prepaid, with Return Receipt Requested, to the parties at their
respective addresses set forth below:

 

 

 

To the Company:

Santa Barbara Restaurant Group, Inc.

 

 

 

3938 State Street, Suite 200

 

 

 

Santa Barbara, CA 93105

 

 

 

 

 

 

To the Employee:

Theodore Abajian

 

 

 

7448 Pierce Street

 

 

 

Ventura, California  93003

 

23.           Waiver of Breach.  The Waiver by any party of any provisions of
this Agreement shall not operate or be construed as a waiver of any prior or
subsequent breach by the other party.

 

IN WITNESS WHEREOF the parties have executed this Agreement to be effective as
of the date first set forth above.

 

 

SANTA BARBARA RESTAURANT GROUP, INC.

 

 

 

By:

 

 

 

Its:

 

 

 

 

 

 

 

EMPLOYEE

 

 

 

 

Theodore Abajian

 